Case: 18-13734   Date Filed: 05/14/2019   Page: 1 of 3


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-13734
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 9:18-cr-80064-RLR-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

WILFREDO ROY MADRIGAL,
a.k.a. WOLFMAN,
a.k.a. FREDO,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (May 14, 2019)

Before TJOFLAT, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
              Case: 18-13734      Date Filed: 05/14/2019   Page: 2 of 3


      Wilfredo Madrigal appeals his 120-month sentence for distributing heroin.

Madrigal contends the district court improperly classified him as a career offender

based on two prior convictions for drug-related offenses under Fla. Stat. § 893.13.

Madrigal asserts the convictions should not qualify as predicate offenses under

U.S.S.G. § 4B1.2(b) because the state law lacked a mens rea element.

      We review de novo the district court’s decision to classify a defendant as a

career offender under § 4B1.1. United States v. Gibson, 434 F.3d 1234, 1243 (11th

Cir. 2006). “We are bound by prior panel decisions unless or until we overrule

them while sitting en banc, or they are overruled by the Supreme Court.” United

States v. Jordan, 635 F.3d 1181, 1189 (11th Cir. 2011).

      A defendant is a career offender if (1) the defendant is at least 18 years old

at the time of the instant offense of conviction, (2) the instant offense of conviction

is either a crime of violence or a controlled substance offense, and (3) the

defendant has at least two prior convictions for either a crime of violence or a

controlled substance offense. U.S.S.G. § 4B1.1(a). A “controlled substance

offense” is an offense under federal or state law, punishable by more than one year

of imprisonment, that prohibits the manufacture, import, export, distribution, or

dispensing of a controlled substance, or possession of a controlled substance, with

intent to manufacture, import, export, distribute, or dispense. U.S.S.G. § 4B1.2(b).




                                           2
              Case: 18-13734     Date Filed: 05/14/2019   Page: 3 of 3


      In United States v. Smith, we held that a prior conviction under Fla. Stat.

§ 893.13 was a “controlled substance offense” under § 4B1.2(b) and that the

definition of “controlled substance offense” under § 4B1.2(b) does not require

“that a predicate state offense include[] an element of mens rea with respect to the

illicit nature of the controlled substance.” 775 F.3d 1262, 1268 (11th Cir. 2014);

see also United States v. Pridgeon, 853 F.3d 1192, 1200 (11th Cir. 2017) (rejecting

the argument that Smith was wrongly decided and affirming Smith’s holding that

convictions under § 893.13 qualify as “controlled substance offenses” under the

Sentencing Guidelines), cert. denied, 138 S. Ct. 215 (2017). In Smith, we stated

there was no need to look at the generic definition of “controlled substance

offense” by comparing Fla. Stat. § 893.13 to its federal analogue because the term

is defined in the Sentencing Guidelines. 775 F.3d at 1267.

      Madrigal’s argument his prior convictions under Fla. Stat. § 893.13 were not

“controlled substance offenses” under the Guidelines because the state law lacked

a mens rea element is foreclosed by our decision in Smith. Accordingly, the

district court did not err in applying an enhanced base offense level based on its

determination that his prior Fla. Stat. § 893.13 convictions were controlled

substance offenses, and we affirm.

      AFFIRMED.




                                          3